

NON-COMPETITITON AGREEMENT


THIS AGREEMENT is made as of the 10th day of December, 2008.


BETWEEN:


PROVIANT TECHNONOLGIES, INC. (hereinafter called the “Vendor”)


- and-


SPORTS SUPPLEMENT ACQUISITION GROUP, INC. (hereinafter called the “Corporation”
or “SSAG”)


WHEREAS SSAG has entered into an Asset Purchase, Technology Transfer and License
Agreement (the “Purchase Agreement”) dated as of December 10, 2008, whereby SSAG
shall purchase certain assets of the Vendor;


AND WHEREAS consummation of the transactions contemplated by the Purchase
Agreement by SSAG is conditional on, inter alia, the execution and delivery of
this Agreement by the Vendor;


AND WHEREAS the Vendor is a party to the Purchase Agreement and is obtaining
consideration thereunder;


NOW, THEREFORE, in order to facilitate the consummation of the transactions
contemplated by the Purchase Agreement, in consideration of the sum of Ten
Dollars ($10.00) and in consideration of the premises and the covenants
hereinafter set forth, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto acknowledge, agree and covenant as follows:


ARTICLE 1
INTERPRETATION


1.1         Definitions


In this Agreement, unless otherwise defined here, capitalized terms shall have
the meanings given to such terms in the Purchase Agreement  Certain other terms
are defined in this Agreement, including the recitals and this Section, and the
words and phrases set forth below shall have the following meanings, namely:


“Current Businesses Acquired by SSAG” means the business of the Vendor with
respect to the sale of the Products solely in the sports nutrition market;

 
- 1 -

--------------------------------------------------------------------------------

 

“Proprietary Information” means confidential information owned, controlled or in
the possession of the Corporation and the Vendor, including, without limitation:


 
(i)
trade secrets and confidential or proprietary information, knowledge, documents
or materials owned, developed or possessed by the Corporation or the Vendor,
whether in tangible or intangible form, which are not publicly disseminated
information; and



 
(ii)
information pertaining to the Corporation’s or the Vendor’s research,
operations, customers (including identities of customers and prospective
customers, identities of individual contacts at business entities which are
customers or prospective customers, and their respective preferences, businesses
or habits), business relationships (including those with suppliers and others),
products (including prices, costs, markets, sales or contents), mailing lists,
marketing or sales strategies, financial information or measures, business
methods, future business plans, databases, matters of a technical nature
(including know-how, data, formulae, secret processes and designs and models),
operating procedures, knowledge of the Corporation’s or the Vendor’s
organization, and other information owned, developed or possessed by or on
behalf of the Corporation but does not include information, knowledge, documents
or materials which become public knowledge through no fault or omission of the
Vendor.



Notwithstanding the foregoing, Proprietary Information shall not include
information that is or becomes a part of the public domain through no direct or
indirect act or omission of the Vendor.


“Purchase Agreement” has the meaning ascribed to that term in the recitals;


“Products” has the meaning given to such term in the Purchase Agreement;


“Restricted Period” has the meaning ascribed to that term in Section 3.1; and


“Territory” means the world.


1.2         Articles, Sections and Headings


The division of this Agreement into Articles, Sections and subsections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement. Unless otherwise stated
specifically in this Agreement, any reference in this Agreement to an Article,
Section or subsection refers to the specified Article, Section or subsection of
this Agreement.


1.3         Rules of Construction


Unless the context otherwise requires:
 
 
- 2 -

--------------------------------------------------------------------------------

 

 
(a)
words importing the singular number only shall include the plural and vice versa
and words including the masculine gender shall include the feminine and neuter
genders and vice versa; and



 
(b)
the word “including” means including without limitation.



ARTICLE 2
PROPRIETARY AND CONFIDENTIAL INFORMATION


2.1         Proprietary Information


The Vendor acknowledges and agrees that:


 
(a)
it is privy to the Proprietary Information;



 
(b)
the Proprietary Information is unique and valuable to the Corporation; and



 
(c)
the Corporation would suffer irreparable injury if the Proprietary Information,
or any portion thereof, was divulged to those in competition with the
Corporation.



2.2         Confidentiality


Except with the prior written approval of SSAG, the Vendor shall not:


 
(a)
directly or indirectly, disclose any Proprietary Information to any person
except authorized personnel of SSAG or the Vendor or as required by law; nor



 
(b)
publish or make use of any Proprietary Information in any manner whatsoever.



2.3         Disclosure of Proprietary Information


Prior to any disclosure of the Proprietary Information which is required by law,
the Vendor, if permitted by law, shall give SSAG reasonable prior notice of any
such disclosure, and, if requested by and at the expense of SSAG, shall permit
and co-operate with any effort by SSAG to obtain a protective order or similar
protection. SSAG shall reimburse the Vendor for all reasonable costs it incurs
in assisting SSAG in seeking such an order.


ARTICLE 3
NON-COMPETITION


3.1         Non-Competition


              For a period commencing on the Closing Date and continuing
thereafter until the seventh  anniversary of the Closing Date (the “Restricted
Period”), the Vendor agrees that it shall not, directly or indirectly, whether
through a corporation, subsidiary or otherwise, individually or in partnership,
jointly or in conjunction with any person, firm, association, syndicate,
corporation or any other entity, whether as principal, agent, employer,
consultant, partner, or otherwise, do any of the following without the consent
of SSAG:
 
 
- 3 -

--------------------------------------------------------------------------------

 

 
(a)
compete with the Current Business Acquired by SSAG within the Territory;



 
(b)
lend money to, guarantee the debts and obligations of, invest in, or have any
other interest in (whether financial or otherwise) any person or entity engaging
in any business within the Territory which is competitive with the Current
Business Acquired by SSAG;



 
(c)
directly or indirectly solicit or attempt to solicit any employee of the
Corporation for the purpose of encouraging, enticing, or causing said employee
to terminate employment with the Corporation;



 
(d)
directly or indirectly solicit or attempt to solicit, without the prior written
consent of SSAG, not to be unreasonably withheld, any business or non-employee
of SSAG providing consulting, marketing or other services to the Corporation or
to not provide or cease to provide such services to the Corporation;



 
(e)
directly or indirectly take any action which could reasonably result in the
relations between the Corporation and its suppliers or customers to be impaired;
or



 
(f)
directly or indirectly take any action which could reasonably be foreseen to be
detrimental to the Corporation, except that the Vendor may exercise or enforce
any of its rights and remedies against the Corporation arising under this
Agreement, the Purchase Agreement, the Transaction Agreements or any other
agreements entered into between the Vendor and the Corporation.



Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and understand that the Vendor may continue, without restriction
hereunder, (a) to market to third parties 6-OXO, 11-OXO, 1-AD and Geranamine as
ingredients, and not as stand alone products, that, when combined with other
active ingredients, render such third party formulations distinctively different
from any of the Products (provided that the Corporation acknowledges that all
third party products containing any of the aforementioned ingredients of the
Vendor as of the date of this Agreement constitute distinctively different
formulations), (b) to develop and sell under its own label or otherwise any
products to be marketed outside of the sports nutrition market, and (c) subject
to the terms of that certain Right of First Refusal Agreement dated of even date
herewith by and between the parties, to market any new proprietary ingredient,
whether as a stand alone product or an ingredient, in the sports nutrition
market or otherwise.
 
 
- 4 -

--------------------------------------------------------------------------------

 

3.2         Material Interest


The Vendor agrees that the Corporation has a material interest in preserving the
relationships the Current Business Acquired by SSAG has developed with customers
against impairment by competitive activities of an existing or former director,
officer, employee, consultant or shareholder and Vendor shall use reasonable
commercial efforts to preserve such relationships for the benefit of the
Corporation. Accordingly, the Vendor agrees that the restrictions and covenants
in Articles 2 and 3 and the Vendor’s agreement to such restrictions and
covenants as evidenced by its execution of this Agreement constitute a material
inducement to SSAG entering into this Agreement and the Purchase Agreement and
that SSAG would not enter into this Agreement nor the Purchase Agreement absent
these inducements.


3.3         Independent Covenants


The Vendor agrees that the restrictions and covenants contained in Articles 2
and 3 are reasonable and necessary for the protection of the Corporation and
each shall be construed independently of any provisions of this Agreement and
the existence of any claim or cause of action by the Vendor against the
Corporation, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Corporation of the covenants or
restrictions in this Agreement; provided however, that if any provision shall be
held to be illegal, invalid or unenforceable in any jurisdiction, this decision
shall not affect any other covenants or provisions of this Agreement or the
application of any other covenant or provision in respect of each year during
which the other covenants or provisions are to continue.


ARTICLE 4
INJUNCTIVE RELIEF


4.1          Injunctive Relief


The parties agree that as set out in Sections 3.2 and 3.3, the provisions of
Articles 2 and 3 are essential and reasonable for the protection of the
Corporation and, if breached, will result in irreparable harm to the
Corporation. Without prejudice to any and all remedies which may be available to
the Corporation, at law or in equity, injunctive relief is the only sufficient
relief for a breach of the covenants of the Vendor under Articles 2 or 3 and the
Vendor hereby agrees that the Corporation shall be entitled to injunctive
relief, including an interim injunction, in any court of competent jurisdiction,
to enforce any of the covenants of the Vendor in this Agreement, upon the breach
or threatened breach thereof, together with reimbursement of all reasonable
solicitor and client fees and other expenses incurred in connection therewith.


ARTICLE 5
MISCELLANEOUS


5.1         Further Assurances


Each of the parties to this Agreement will, from time to time and at all times
hereafter, but without further consideration, do such further acts and deliver
all such further assurances, deeds and documents as shall be reasonably required
in order to fully perform and carry out the terms of this Agreement.
 
 
- 5 -

--------------------------------------------------------------------------------

 

5.2         Governing Laws


This Agreement shall be governed by and construed in accordance with the laws of
the State of Illinois.


5.3         Counterparts


This Agreement may be executed in one or more counterparts, including facsimile
transmission thereof, each of which shall be deemed an original and when so
executed all such counterparts taken together shall form one agreement and shall
be valid and binding on all parties to this Agreement.


5.4         Entire Agreement


This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and there are no other written or verbal
agreements or representations, warranties or covenants related hereto. This
Agreement is separately enforceable.


5.5         No Waiver


The failure of any party to this Agreement to insist upon strict performance of
a covenant in this Agreement or of any obligation in this Agreement,
irrespective of the length of time for which such failure continues, shall not
be a waiver of such party’s right to demand strict compliance in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation in this Agreement shall constitute a consent or
waiver to or of any other breach or default in the performance of the same or of
any other obligation in this Agreement.


5.6         Enurement


This Agreement shall be binding upon and shall enure to the benefit of each of
the parties to this Agreement and their respective trustees, receivers, legal
representatives, successors and assigns.


5.7         Notices


All notices and other communications pursuant to this Agreement shall be in
writing and shall be deemed to have been duly given if delivered personally,
sent by telecopy, facsimile or overnight courier, or mailed by registered mail
(postage prepaid and return receipt requested), to the party to whom the same is
so delivered, sent or mailed at the following addresses (or at such other
address for a party as shall be specified by like notice):


Proviant Technologies, Inc.
309 W. Hensley Rd.
Champaign, Illinois  61826
Fax:  (217) 398-0002
Attention: Ramlakhan Boodram, President

 
- 6 -

--------------------------------------------------------------------------------

 

Sports Supplement Acquisition Group, Inc.
2348 Lucerne Road, Suite 172
Mount-Royal, QC H3R2J8
Fax: (514) 735-0012
Attention: James Klein, Chief Executive Officer


Notices delivered personally or by telecopy or facsimile shall be deemed
delivered as of actual receipt, mailed notices shall be deemed delivered three
days after mailing and notices delivered by overnight courier shall be deemed
delivered one day after the date of sending. Any notice sent by mail will be
promptly confirmed by telecopy.


IN WITNESS WHEREOF the parties to this Agreement have executed this Agreement as
of the day and year first above written.


PROVIANT TECHNOLGIES, INC.
 
SPORTS SUPPLEMENT ACQUISITION GROUP,
INC.
     
Per:
/s/ Ramlakhan Boodram  
Per:
/s/ James Klein
Name:   Ramlakhan Boodram
 
Name:  James Klein
Title:     President
 
Title:    President

 
 
- 7 -

--------------------------------------------------------------------------------

 